Citation Nr: 1746549	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  09-14 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for major depressive disorder prior to January 9, 2008, in excess of 50 percent prior to December 12, 2016, and in excess of 70 percent thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 2001 to September 24, 2001, from January 28, 2002 to March 2002, from August 2002 to September 2002, and from January 2004 to June 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This case was before the Board in July 2012; this case was last before the Board in September 2015, when the issue of entitlement to an evaluation for major depressive disorder in excess of 30 percent prior to January 9, 2008, and in excess of 50 percent thereafter, as well as the issue of entitlement to a TDIU, were remanded for additional development and clarification.  

During the pendency of the appeal, in a December 2016 rating decision, the AOJ increased the Veteran's evaluation for major depressive disorder to 70 percent, effective December 12, 2016.  Thus, the Board has recharacterized that issue on appeal in order to comport with that award of benefits.  


FINDINGS OF FACT

1.  In December 2016, the Veteran was sent a Supplemental Statement of the Case (SSOC), informing her that the evaluation for her major depressive disorder had been increased to 70 percent, effective December 2016, but that an evaluation in excess of 30 percent prior to January 9, 2008, in excess of 50 percent prior to December 12, 2016, had been denied.  She was also informed her claim for a TDIU remained denied.  

2.  Subsequently, in a June 2017 Appeals Satisfaction Notice, the Veteran stated she wished to withdraw all the remaining issues contained in the December 2016 SSOC.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals of the issues of an increased evaluation for major depressive disorder and entitlement to a TDIU have been met.  
38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016). Withdrawal may be made by the appellant or by her authorized representative.  
38 C.F.R. § 20.204 (2016).

After the Veteran received her most recent December 2016 SSOC, which addressed the issues of entitlement to an increased evaluation for major depressive disorder and a TDIU, she subsequently submitted a June 2017 Appeals Satisfaction Notice.  This Appeals Satisfaction Notice stated that she wished to withdraw all the issues addressed in the December 2016 SSOC.  In light of this statement, the Board finds that there remain no allegations of errors of law or fact for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.



ORDER

The appeal as to the issue of entitlement to an increased evaluation for major depressive disorder is dismissed.

The appeal as to the issue of entitlement to a TDIU is dismissed.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


